                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

RODERICK D. BROWN                                                                PLAINTIFF
ADC #144529

V.                                     No. 5:19CV00085-JM

MARJORIE HALL,
Health Service Administrator,
Correct Care Solutions, Pine Bluff                                             DEFENDANT



                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 9th day of May, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
